i          i       i                                                                 i   i      i




                                  MEMORANDUM OPINION


                                         No. 04-07-00782-CV

                 SEA WOLF MARINE TOWING, INC., Sea Wolf Marine Towing
                 & Transportation, Inc., and Sea Wolf Marine Transportation, L.L.C.,
                                              Appellants

                                                   v.

                                           Roberto G. DIAZ,
                                               Appellee

                       From the 229th Judicial District Court, Starr County, Texas
                                      Trial Court No. DC-06-292
                           Honorable Alex William Gabert, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Justice
                  Karen Angelini, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: October 29, 2008

JOINT MOTION TO DISMISS GRANTED; DISMISSED

           On April 3, 2008, we abated this appeal and removed it from the court’s active docket

pursuant to an order of the United States District Court for the district of New Jersey staying all

proceedings. The parties have advised the court that the federal court limitation action has been

dismissed. Accordingly, we reinstate the appeal on the docket of this court.
                                                                                       04-07-00782-CV

       The parties have filed a joint motion to dismiss the appeal. We grant the motion. See TEX .

R. APP . P. 42.1(a)(2). The appeal is dismissed and costs of the appeal are taxed against the party who

incurred them.

                                                        PER CURIAM




                                                  -2-